Sims, P.,
delivered the opinion of the court.
This action is precisely the same in character and in all of its facts, and in the result in the trial court, as the case of National Bank of Suffolk v. The Farmers Bank of Franklin, ante p. 227, 123 S. E. 522, in which the opinion of this court is this day handed down, with the exception that the party making the loan and to whom the bond sued on was assigned, being the plaintiff in the court below and the plaintiff in error here, is different in *238the instant ease; and with the further exception that the payments were different.
For the same reasons that are stated in the opinion in the aforesaid case of National Bank of Suffolk v. The Farmers Bank of Franklin, the instant case will be reversed and final judgment will be rendered by this court in favor of the plaintiff, the Merchants and Farmers Bank, against the directors of The Farmers Bank of Franklin who are the defendants in error, jointly and severally, for the sum of $4,829.97, the balance owing upon the bond sued on, with interest thereon from the 21st day of June, 1922, until paid, and costs. ■

Reversed and final judgment for plaintiff.